NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 SYLVIA CARBALLO,

                     Plaintiff,
                                                                Civ. No. 20-1630
        v.                                                      OPINION

 MARY KAY, INC. et al.,

                     Defendants.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       This matter comes before the Court upon a request to remand this case by Plaintiff Sylvia

Carballo (“Plaintiff”). (ECF No. 3.) Defendants do not oppose. (ECF Nos. 3-9, 3-10, 3-11.) The

Court has decided this matter based upon the written submissions of the parties and without oral

argument pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, Plaintiff’s request

to remand is granted.

                                         BACKGROUND

       Plaintiff filed the Complaint on January 31, 2020 in the Superior Court of New Jersey,

Law Division, Middlesex County. (Notice of Removal ¶ 5, ECF No. 1.) On February 14, 2020,

Defendant Mary Kay, Inc. (“Mary Kay”) removed this action to this Court. (ECF No. 1.) On

February 27, 2020, Plaintiff filed a letter requesting that the Court remand this case to the

Superior Court of New Jersey. (ECF No. 3.) Plaintiff also submitted e-mail correspondence to

the Court indicating that Defendants did not oppose Plaintiff’s request. (ECF Nos. 3-9, 3-10, 3-

11.) On March 2, 2020, Defendant Mary Kay submitted a letter to the Court confirming that it


                                                  1
did not oppose Plaintiff’s request. (ECF No. 4.) Plaintiff’s request to remand is presently before

the Court.

                                      LEGAL STANDARD

       A defendant may remove a civil action filed in state court to the federal court where the

action might originally have been brought. 28 U.S.C. § 1441(a). However, the federal court to

which the action is removed must have subject-matter jurisdiction. Id. Federal district courts

have subject-matter jurisdiction based on diversity when the action arises between citizens of

different states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). To

establish complete diversity of citizenship between the parties, each plaintiff must be a citizen of

a different state from each defendant. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373

(1978). Under the “forum defendant rule,” “[a] civil action otherwise removable solely on the

basis of [diversity jurisdiction] may not be removed if any of the parties in interest properly

joined and served as defendants is a citizen of the State in which such action is brought.” 28

U.S.C. § 1441(b)(2). “If at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded” to state court. 28 U.S.C. § 1447(c).

                                          DISCUSSION

       Defendant Mary Kay’s removal of this matter was premised on diversity of the parties.

(Notice of Removal ¶ 10.) For the purposes of diversity jurisdiction, Defendants Johnson &

Johnson, Inc. and Johnson & Johnson Consumer Companies, Inc. are citizens of New Jersey.

(See id. ¶¶ 18–19.) They were joined in this action and served as of January 31, 2020, when this

action was still in state court and before Defendant Mary Kay removed this action on February




                                                 2
14, 2020. (Affs. of Service at 2, ECF Nos. 3-3, 3-4; 1 see also O’Connor Certification ¶ 12, ECF

No. 4-1 (indicating that Defendants Johnson & Johnson, Inc. and Johnson & Johnson Consumer

Companies, Inc. would not challenge service of the Complaint).) Because Defendant Mary Kay’s

removal was not allowable under the forum defendant rule, this Court lacks subject-matter

jurisdiction. Therefore, the Court will remand this case to the Superior Court of New Jersey,

pursuant to 28 U.S.C. § 1447(c).

                                        CONCLUSION

       For the foregoing reasons, Plaintiff’s request to remand this case (ECF No. 3) is granted.

An appropriate Order will follow.




Date: March 16, 2020                                        /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.




1
 The page numbers to which the Court refers when citing these documents are the CM/ECF
page numbers.
                                                3
